               Case 2:18-cv-01636-JCC Document 59 Filed 05/29/20 Page 1 of 1



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    SCOTT SKYLSTAD,                                    CASE NO. C18-1636-JCC
10                          Plaintiff,                   MINUTE ORDER
11            v.

12    HENRI FISCHER et al.,

13                          Defendants.
14

15          The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ motion to stay the trial schedule (Dkt.
18   No. 58). The Court hereby GRANTS the motion and STAYS the trial schedule, including all
19   pretrial deadlines.
20          DATED this 29th day of May 2020.
21                                                         William M. McCool
                                                           Clerk of Court
22

23                                                         s/Tomas Hernandez
                                                           Deputy Clerk
24

25

26


     MINUTE ORDER
     C18-1636-JCC
     PAGE - 1
